1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     LESLIE WILLIAMS, an individual;         Case No. 5:18-cv-01565-JAK-KK
11
           Plaintiff,
12                                           ORDER RE STIPULATION TO
                  vs.                        DISMISS CASE WITH PREJUDICE
13                                           (DKT. [27])
     GTT AMERICAS, LLC, a Delaware
14   limited liability company; GC           JS-6
     PIVOTAL LLC doing business as
15   GLOBAL CAPACITY, a Delaware
     limited liability company; and DOES 1
16   through 10, inclusive,
17         Defendants.
18
19
20
21
22
23
24
25
26
27
28
1          The Court, having considered the Stipulation to Dismiss Case with Prejudice, and
2    good cause appearing, hereby GRANTS the Stipulation as follows:
3          1.    This case as to all defendants and all causes of action is dismissed with
4                prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1);
5          2.    Each party is to bear its own attorneys’ fees and costs; and
6          3.    All future hearings are taken off calendar.
7          IT IS SO ORDERED.
8
9    Date: July 29, 2019                          _______________________________
                                                  JOHN A. KRONSTADT
10                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -1-
